IN THE SUPREME COURT OF THE STATE OF DELAWARE

 EARL STRONG,                              §
                                           §
       Defendant Below-                    §   No. 508, 2016
       Appellant,                          §
                                           §
       v.                                  §   Court Below: Superior Court
                                           §   of the State of Delaware
 WELLS FARGO BANK, NA,                     §
                                           §   C.A. No. K15C-03-003
       Plaintiff Below-                    §
       Appellee.                           §

                          Submitted: January 13, 2017
                           Decided: February 27, 2017

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                     ORDER

      This 27th day of February 2017, upon consideration of the parties’ briefs and

the record on appeal, it appears to the Court that:

      (1)    The appellant, Earl Strong, appeals from an October 4, 2016

judgment, which the Superior Court entered against him after an inquisition

hearing. We find no basis for Strong’s appeal. Thus, we affirm the Superior

Court’s judgment.

      (2)    The record reflects that Strong executed a promissory note in 2004

(“the Note”) payable to MIT Lending. The appellee, Wells Fargo Bank, NA (“the

Bank”), later acquired MIT Lending’s interest in the Note. Strong defaulted on the

Note in 2005.       In 2009, Strong executed a reaffirmation agreement, both
confirming and acknowledging the underlying debt. In March 2015, the Bank filed

suit to collect on the Note. The Superior Court entered summary judgment in the

Bank’s favor on February 26, 2016 (“the Liability Ruling”) and denied Strong’s

motion for reargument on March 10, 2016. This Court affirmed on appeal.1

         (3)    After this Court affirmed the Liability Ruling, the Superior Court

scheduled an inquisition hearing to determine the amount that Strong owed to the

Bank under the terms of the Note. Strong appeared at the inquisition hearing but

did not present any evidence in opposition to the Bank’s evidence of the amount

owed on the Note. Strong attempted to reargue the Liability Ruling, but the

Superior Court held that the issue of liability already was resolved. Following the

hearing, the Superior Court entered judgment in the Bank’s favor in the amount of

$320,230.43. This appeal followed.

         (4)    In his opening brief on appeal, Strong challenges the Liability Ruling,

contending that the Bank’s attempt to collect under the Note was barred by the

applicable statute of limitations and by the doctrines of res judicata and collateral

estoppel. Strong’s defenses to the issue of his liability under the Note, however,

were raised and rejected by this Court in Strong’s appeal from the Liability Ruling.

The Liability Ruling is the law of the case and cannot be relitigated in this appeal.2

1
    Strong v. Wells Fargo Bank, NA, 2016 WL 4922750 (Del. Sept. 13, 2016).
2
 McDuffy v. DeGeorge Alliance Inc., 2000 WL 431617 (Del. Apr. 12, 2000) (citing Insurance
Corp. of America v. Baker, 628 A.2d 38, 40-41 (Del. 1993)).


                                               2
Strong’s current appeal raises no issue contesting the amount of the damages

award. Accordingly, the Superior Court’s judgment awarding the Bank judgment

in the amount of $320,230.43 shall be affirmed.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                     BY THE COURT:


                                     /s/ Karen L. Valihura
                                            Justice




                                        3